Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Greenburgh which, after a hearing, denied petitioner’s application for renewal of a cabaret license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Review of the record indicates that the determination was based upon substantial evidence and was neither arbitrary nor capricious (see Matter of Pell v Board of Educ., 34 NY2d 222). The town board acted well within the limits imposed upon the exercise of its discretion by section 137 of the Town Law and chapter 8 of Local Law No. 4 of 1975 of the Town of Greenburgh, in denying petitioner’s application for *567renewal of a cabaret license upon the ground that continued operation would not be in the best interest of the public health, safety and welfare, in view of the number of incidents involving weapons, the failure of petitioner to report same, and the number of complaints relating to excessive noise and objectionable behavior arising out of the conduct of petitioner’s business. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.